Title: To John Adams from Arthur St. Clair, 5 August 1800
From: St. Clair, Arthur
To: Adams, John



Sir,
Cincinnati 5th. August 1800

There is a difficulty that persons labour under against whom malice or intrigue has been privately at work which I feel at this moment; for the justification may be attempted where the accusation has not been made; and whenever a Man endeavours to exculpate himself before he is accused a presumption immediatly arises that he has a consciousness of having merited the reproach or the censure he is trying to obviate. Although the design of this letter, Sir, is to set myself right in your estimation, wherein, tho’ I do not know that I have been formally  or directly accused, I have good grounds for believing that attempts have been made to injure me, both in my public and private Character, and by a person from whom I had reason to have expected better things, for I had a very sincere regard for him, yet I have none of that consciousness, nor the painful sensations that must follow and attend on gross misconduct, and flagrant violations of Decorum; but, on the contrary, the pleasing Conviction that the duties of my Office have been performed with some degrees of advantage to the united States.—With some credit to myself; and with a more general approbation of the people immediatly under their influence, than an upright and independant conduct always meets with at the time, tho’ it seldom fails of gaining it in the end.—
I have said, Sir, that I have good grounds for believing that attempts have been made to injure me in your good Opinion: Perhaps the expression is too strong. But, I have the most certain information that such attempts have been made upon many of the Members of the Senate, in order to prevent my being reappointed to this Government when the present term expires, and that they have probably reached your Ear. The Allegations against me are, that I have renderd myself so obnoxious to the people of this Country, and disgusted them so much that, should I be continued in Office, their affections would be entirely alienated from the Government of the united States; and, that I am become excessively intemperate—in short a confirmed Drunkard. If either of those allegations  is true, I am, most certainly an unfit person for the Government of a very extensive and populous Colony. The boldness of assertion, Sir, sometimes gains it a credit it would otherwise miss, for it takes off the attention from the improbability with which it may be attended, and it is hardly to be conceived that any person who has a reputation to support will deliberately utter falsehoods that can be easily detected—Of coarse they pass for truth, and the meditated injury is done, and the victim fallen, often long before he knew that a stroke was aimed, or from whence the blow proceeded. But, Sir, if there is truth in those accusations, the facts on which they are founded must be of public notoriety, and can therefore be easily substantiated:—fortunately, the malice and falsehood of them can be as easily made apparent—tho’ it is humiliating to be obliged to repell calumnies of such a nature, particularly the last.
I am not, Sir, a vain Man.—If I were, it might be some ground of self gratulation, that I have managed the affairs of this Country, under circumstances of no small difficulty, and with my co-adjutors, in the legislative part of it, constantly dragging in opposition, for more than ten years without a complaint; and, that I have led the people, from being a mere handful until they are grown almost into a nation, with so even a hand that, while licentiousness has been repressed on one side, and every reasonable indulgence given on the other, not a symptom of discontent has appeared. But, I had a better motive, Sir, than the desire of popular applause, tho I am very far from despising it,—I have ever considered it as a duty, for the performance of which I was answerable to God and to my Country, to promote, by every means in my power the welfare and happiness of the people committed to my care; and I am bold to say that my exertions to that end have been unremitted—neither in truth have they been unsuccessful, or unrewarded; for, until very lately, with the exception of Judge Symmes, I do not believe there was one Man of any influence in the territory who was not freindly to me. Lately, the number of those who are unfreindly has been added to by a Letter of mine to the late Secretary of State having been communicated to some others, and his confidence abused—For, I cannot suppose it to have been otherwise communicated than in confidence. In that letter the probable consequences, as they appeared to me, and as they related to the Government of the united States, of such a division of the territory as would give a preponderancy to Chilicothey were detailed, and the Character of the people truly drawn. It was information, I though, might be useful, and that it was my duty to give it: But, had I expected to have the sentiments returned to me from that very place and in the express words I had used, I should have been more guarded, or forborne it altogether until the information had been required. Against the iniquitous practices of Judge Symmes, I have ever openly set my face;—of coarse he is the ennemy of Mr. St. Clair, and at the same time the most obsequious servant of the Governor that the territory contains.
If, Sir, to have been the constant freind of this people, to have been open, and easy of access to them at all times;—to have received them with affability, and, when I could not comply with their desires, to have refused them without harshness,—to have listened to their complaints, and redressed their Grievances whenever it was in my power;—to have given them at all times the best advice I was capable of when it was asked, and it has been asked very often; to have been careful in the choice of persons appointed to Office, and attentive to their conduct when appointed was the way to render myself obnoxious to them, and alienate their affections from the Government of the united States, then indeed have I fallen into that very way. But, perhaps the best proof of my standing with them may be drawn from an Act of the Legislature at their last session. By that they made me a present (for such in fact it was tho’ it appears as a compensation) of five hundred Dollars, entirely unsolicited and unexpected, and which I did not even hear of until the Bill was brought up for my Consent. Had I been a person so very disgustful to the people, as Mr. Harrison has been pleased to represent me, their representatives must have known it, and would not have been eager to make my situation easier by a grant of money which I did not ask for, and could not have demanded.
Some fermentation, Sir, took place amongst the Members of the Legislature, on my refusing to approve of several Bills that had passed through both Houses. Not one of them was of any consequence, except that the splitting the Country into small Counties, which was the object of most of them, must have subjected the people to very heavy charges unnecessarily. But, individual members had, in imagination, sold seats for the County Towns for large sums of money, and others had in the same way disposed of the Offices that must have followed, amongst their freinds—The rejection of the Bills destroyed those prospects, and produced some little irritation.—I have since had the thanks of some of them for not giving way to them at that time, and the people have, very generally accquiesced in the reasons I assigned for refusing my consent. They are contained in the speech I delivered on proroguing the Assembly, a copy of which I have taken the liberty to enclose.
It may, possibly Sir, have been remarked to you (as it was to the late President) that I have been frequently absent from the territory. I replied to him that I thought the complaint both cruel and unjust.—That the Members of the Senate who made it, (for he informed me that it came from some of them) ought to have known that I was then in Philadelphia, and had been there for the greatest part of the preceding session, not of choice, or of my own mere motion, but by order of the House of Representatives—For a fruitless purpose indeed, and at a very great expense, and injury to my private affairs.—That, these times excepted, I had never been absent from the Government but on public business, or by his own order. I beg leave, Sir, to repeat those observations to you  & to add, that I have never since been absent but once, when, returning to Philadelphia on the same hopeless business of the enquiry (a single paper relating to which has never been looked at by Congress to this day) I was taken sick on the way, fortunately indeed so for that it was at my own house, and lay confined to my bed for more than six months, and once since at the sales of the Land which the Law required me to attend at Pittsburgh.
On the charge of Drunkenness I will take the liberty to assert, that I have ever held that beastly vice in the utmost abhorrence, and never, at any time of my life, indulged myself in it habitually. It is not probable, Sir, that a Man who has been generally temperate thro’ a long life, and who has some regard for reputation, would give himself up to low debauchery at the very time when he is raised to public view—when his conduct has consequences that reach far beyond himself; and, when his every action will be strictly marked. The falsehood of will be attested by every man in the territory! Not, Sir, that I have always been abstemious.—I pretend to no such virtue, if it be a virtue. I have loved the hours when, in good company, Wine, and Wit, and mirth went round. I should love them yet sometimes were they to be found and I could afford it. But the support of a numerous family calls for all the œconomy I can use; and, after the expenses which my station necessarily imposes upon me, my income affords them little more than mere necessaries. Besides, my declining years and encreasing infirmities forbid indulgences of that nature were I inclined to them.
I have spent, Sir, a great part, indeed the best part of my life in the public Service, not always without public usefulness, tho certainly without the least pecuniary advantages to myself, but very much the contrary. Easy in my Circumstances, little solicitous about wealth, and blessed with a sanguine temper, I resigned an Office of a clear five hundred pounds a year, and gave up all the means of accumulation I possessed, which were not a few, to accept a Regiment to which I had been appointed in the continental Army. While my sole ambition was to be useful, and that my conduct should be such as to merit the approbation of the wise and good, my promotion was rapid, and honors flowed upon me—It was none of the least that I had the happiness to accquire, and to preserve as long as he lived, the confidence and the freindship of General Washington, of which I have some testimonials that may perhaps see the light when I have left it. In that situation, I saw without a murmur, the greatest part of my fortune, the fruit of honest Industry, and the provision I fondly hoped I had made for my Children, melted down in the events of the Revolution, and swept away by iniquitous tender laws. I have since borne the sting of public Censure for the errors of others, with all the patience I could exert, in the hope that the time would come when justice would be done me, by that body from whom it ought long ago to have proceeded; and now I find myself attacked, privately attacked, and therefore not easily parried, in the place and manner in which the greatest injury can now be done to me. If those Reports, Sir, have reached You, I assert that your Ear has been abused. The statement I have made, altho’ it is but assertion, may I trust be sufficient to erase any unfavourable impressions they have made, and permit me to say that thousands, did they suppose it to be needful, would press forward to confirm its truth.—But, tho’ there would be nothing dishonoring in it, to ask it is a measure I cannot well stoop to take.
I will not add, Sir, to the length of this letter, already by far too long as it is entirely about myself, by an apology. Which, in truth, I know not how to make, tho’ it stands in so much need of it. On your knowledge of the human heart what an open unsuspecting one must feel on such an occasion and your own sensibility I must depend for my Excuse—
With every Sentiment of respect, I have the honor to be / Sir, / Your obedient humble Servant

Ar. St. Clair